DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 2, Claim 2 recites the limitation "each wavelength of the input optical signal of the fiber amplifier" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends from claim 2 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 3, Claim 3 recites the limitation "each wavelength of the output optical signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 3 recites the limitation “each wavelength” in the last lines. However, Claim 3 previously establishes “each wavelength of the output optical signal”, claim 2 previously establishes “each wavelength of the input optical signal of the fiber amplifier”, and claim 1 previously establishes “each wavelength”. As such, it is unclear as to which “each wavelength” the last line of claim 3 refers. 
Regarding Claim 5, claim 5 recites “a second storage module and a second calculation module”. However, Claims 1 and 4, from which claim 5 depends, does not recite any first storage module or first calculation module. As such, it is unclear what is meant by “a second storage module and a second calculation module”.

Claim 6 depends from claim 5 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 6, Claim 6 recites the limitation "each wavelength of the output optical signal" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 6 recites the limitation “each wavelength” in the last lines. However, Claim 6 previously establishes “each wavelength of the output optical signal”, claim 5 previously establishes “each wavelength of the input optical signal of the fiber amplifier”, and claim 1 previously establishes “each wavelength”. As such, it is unclear as to which “each wavelength” the last line of claim 6 refers. 
Regarding Claim 7, claim 7 recites the limitation “each wavelength” in the last line. It is unclear if this limitation is referring to the “each wavelength” established in the last line of claim 1, or if it is referring to the wavelengths of the “multi-wavelength optical signal” establishes in claim 7.
Claims 8-9 depend from claim 7 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 10, Claim 10 recites the limitation "each wavelength of the input optical signal of the fiber amplifier" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 12, Claim 12 recites the limitation "each wavelength of the output optical signal" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, Claim 15 recites the limitation "each wavelength of the output optical signal" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wu US 6731424 B1 (hereinafter Wu).
Regarding Claim 1, Wu teaches a fiber amplifier (amplifier 18, Fig. 2; Col. 1, lines 22-26; Col. 5, lines 6-21; Col. 6, lines 49-63), comprising a first power amplifier (116, Fig. 2), a wavelength level adjuster (Dynamic gain adjusting filter 120, Fig. 2), and a controller (control unit 100, Fig. 1), wherein the first power amplifier is connected to the wavelength level adjuster 
Regarding Claim 4, Wu teaches the fiber amplifier according to claim 1, wherein the fiber amplifier further comprises a second power amplifier (118, Fig. 2), and wherein the first power amplifier, the wavelength level adjuster, and the second power amplifier are sequentially connected (116, 120, and 118 shown connected sequentially, Fig. 2); and wherein the control output end is further configured to output a second amplification control signal to the second power amplifier (control path 122 connected to amplifier 118, fig. 2; Col. 5, line 65 - Col. 7, line 30).
Regarding Claim 10, Wu teaches a gain adjustment method for a fiber amplifier (amplifier 18, Fig. 2; Col. 1, lines 22-26; Col. 5, lines 6-21; Col. 6, lines 49-63), wherein the method comprises: receiving an input optical signal of the fiber amplifier (receives input optical 
Regarding Claim 13, Wu teaches the method according to claim 10, wherein the method further comprises: obtaining a second amplification control signal through calculation based on the optical power of each wavelength of the input optical signal of the fiber amplifier (control path 122 connected to amplifier 118, fig. 2; Col. 5, line 65 - Col. 7, line 30; adjusts gain of overall spectrum [i.e. each wavelength], Col. 7, lines 3-11); and outputting the second amplification control signal to a second power amplifier (118, Fig. 2; control path 122 connected to amplifier 118, fig. 2; Col. 5, line 65 - Col. 7, line 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al. US 7362498 B1 (hereinafter Li).
Regarding Claim 2, Wu teaches the fiber amplifier according to claim 1, wherein the controller comprises a first storage module (memory, Col 6, lines 40-48) and a first calculation module (microprocessor, Col 6, lines 40-48); and wherein the first calculation module is configured to obtain the first amplification control signal and the adjustment control signal through calculation optical power of each wavelength of the input optical signal of the fiber amplifier (Col. 5, line 65 - Col. 7, line 30; Col. 6, lines 40-48; adjusts gain of overall spectrum [i.e. each wavelength], Col. 7, lines 3-11).
Wu does not teach wherein the first storage module is configured to store information about a gain characteristic parameter of the first power amplifier, information about an adjustment control characteristic parameter of the wavelength level adjuster, and information about target output optical power of the fiber amplifier; wherein the control signals are obtained based on the information stored by the first storage module. However, Li teaches an optical amplifier (abst.) comprising a storage module (45, Fig. 4 and 6), wherein the first storage module is configured to store information about gain characteristics of the components under 
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu such that the first storage module is configured to store calibration data regarding the gain characteristics of the devices under control (such as information about a gain characteristic parameter of the first power amplifier, information about an adjustment control characteristic parameter of the wavelength level adjuster, and information about target output optical power of the fiber amplifier); wherein the control signals are obtained based on the information stored by the first storage module, because this provides a system and method for maintaining the gain of an optical amplifier at a predetermined level during the normal operation of the device, even when the device is processing burst data in the upstream direction.
Regarding Claim 5, Wu teaches the fiber amplifier according to claim 4, wherein: the controller comprises a second storage module (memory, Col 6, lines 40-48) and a second 
Wu does not teach wherein the second storage module is configured to store gain characteristic parameters of the first power amplifier and the second power amplifier, an adjustment control characteristic parameter of the wavelength level adjuster, and target output optical power of the fiber amplifier; wherein the control signals are obtained based on information stored by the second storage module. However, Li teaches an optical amplifier (abst.) comprising a storage module (45, Fig. 4 and 6), wherein the storage module is configured to store information about gain characteristics of the components under control (a memory device for storing calibration data regarding the gain characteristics of the amplifier, Abst; Col. 2, line 53- Col. 3, line 23; Col. 5, lines 40-67; Claim 1; Claim 9; may store calibration data for a first and second device 21 and 61; Col. 6, line 28 - Col. 7, line 4), wherein the control signals are obtained based on the information stored by the storage module (generates control signal for amplifiers based on stored calibration data, Abst; Col. 2, line 53- Col. 3, line 23; Col. 5, lines 40-67; Claim 1; Claim 9; may store calibration data for a first and second device 21 and 61; Col. 6, line 28 - Col. 7, line 4), because this provides a system and method for maintaining the gain of an optical amplifier at a predetermined level during the normal operation of the device, even when the device is processing burst data in the upstream direction (Col. 2, lines 48-52).

Regarding Claim 11 and 14, claims 11 and 14 recite limitations similar to those recited above in regards to claims 2 and 5. As such, the limitations of claims 11 and 14 correspond to limitations of claims 2 and 5 and are therefore rejected for the same reason(s) of obviousness as indicated above.

Allowable Subject Matter
Claims 3, 6-9, 12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.